NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
CHECKPOINT SYSTEMS, INC.,
Plaintiff-Appellan,t, 1
V.
ALL-TAG SECURITY S.A. AND
ALL-TAG SECURITY AMERICAS, INC., '
Defendants-Appellees,
AND
SENSORMATIC ELECTRONICS CORPORATION,
Defendamf-Appellee.
2012-1085
Appeal from the United States District Court for the
Easterr1 District of Pennsy1vania in case no. 01-CV-2223,
Judge Petrese B. Tucker.
ON MOTION
ORDER
A11-Tag Security S.A. and A1l-Tag Security AmericaS,
Inc. move for an extension of time, until Apri1 4, 2012, for

CHECKPOINT V. ALL TAG
2
the appellees to file their response brief, and for an exten-
sion ofti1ne, until April 23, 2{)12, for Checkpoint Systems,
Inc. to file its reply brief
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted
FoR THE CoURT
 0 5  /s/ J an Horba1y
Date J an Horbaly _
C1erk
cc: Robert J. Pal1nersheim, Esq.
M. Kelly Tillery, Esq.
Theodore A. Breiner, ESq.
s21 u.s.c0un1Ecl:»'E':Ex'1=?PsnLsF0n
'l'HE FEDERAL C!FlCUlT
APR 05 2U1Z
JAN HORBAL¥
CLEBK